DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I of claims 1-17 in the reply filed on 10/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 10 objected to because of the following informalities:  In line 8 the terminal comma (,) ending the first step should be replaced by a semicolon (;).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically and regarding claim 1, the examiner notes that there is not adequate/sufficient written description for an imaging core which is “configured … such that the imaging core can determine a shape of the bendable sheath”. Notably this same terminology (i.e. restatement of the claims) is present in the specification and otherwise this feature is entirely absent from the disclosure. This can be readily verified by noting that the core (be it the imaging core of the related terms thereof, e.g. measuring core) only appears in sections [0009]-[0011], [0016], [0032]-[0033], [0039] (citing PGPUB US 20200178904 A1; hereafter merely the specification) – none of which describe the structure of the core and none of which describe (in any level of detail whatsoever) how it would be structured to accomplish such a function of determining a shape of the bendable sheath. Likewise imaging cores have an ordinary meaning (i.e. this is the distal optics of the OCT system per se unless otherwise stated) and this is also how the core appears to be regarded by the applicant (e.g. there is no structural discussion of the core in any section but there is depiction, e.g. as part 20 in Fig. 1 of this being merely the end optics). As such there is not adequate disclosure for one of ordinary skill in the art to make or use an invention commensurate with the claim.
To compact prosecution the examiner additionally notes that the specification does provide information about how to calculate the bending (e.g. see [0033]-[0035] which discuss image analysis) but that the imaging core is not stated to be capable of and by ordinary meaning cannot perform/is neither claimed nor specified to have structures for performing image analysis.
Further regarding claim 10, the claim also iterates providing an imaging core that is “configured … for determining a shape of the bendable sheath” so as to be directly affected by the foregoing issue since this addresses the provided structure. Moreover, claim 10 also states that the step of “determining a shape” is done “using the imaging core” which also presents the same issue.
Claims 2-9 and 11-19 are each similarly affected by the foregoing at least by virtue of dependency.
Further regarding claims 9 and 16, the claims recite “alternatives thereof” in the context of the marker composition; however, the specification never iterates what would or would not be considerable as an alternative marker composition nor are any exampled provided nor are any statements made which in any way limit or clarify the scope of this open ended statement. Therefore it is prima facie the case that the applicant’s specification does not allow one of ordinary skill in the art to make or use an invention commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-17, the claims iterate in one form of another an “imaging core configured … such that the imaging core can determine a shape of the bendable sheath” as cited in claim 1; however, it is unclear how or if the imaging core could determine anything which renders the claimed scope unclear for multiple reasons. First the examiner notes that the term imaging core has an ordinary meaning (i.e. this is the distal imaging optics) and that the applicant has not defined the imaging core to be otherwise in the claims or specification such that from a first perspective it is unclear what structures are under examination – which is exacerbated by the fact that the specification never structurally describes the imaging core and does describe further electronics for performing computations but has them expressly separate from the imaging core. Secondly and when regarding this as a function of the structure of the core, it is unclear how or if the structure of the imaging core, as that structure is best/ordinarily understood, would change based on the claimed function. This same issue directly affects claim 10 which iterates providing the same structure but also iterates the step of “determining a shape … using the imaging core” where if given the ordinary meaning of the terms the step is performed by the imaging core. Dependent claims 2-9 and 11-17 are each similarly affected and not merely by virtue of dependency as the dependent claims also reiterate (e.g. claim 2) or modify (e.g. claim 3) the step/function being performed by the core. For compact prosecution purposes the examiner will treat all structural claims (i.e. the apparatus claims as well as the step of “providing” specific structures) to the determination to be inherent as there is no clear examinable meaning to the claimed limitations. To further compact prosecution the examiner will treat the method step of determining the shape as being done ‘using data derived from/obtained by the imaging core’ instead of being done ‘using the imaging core’.
Regarding claims 5 and 13, the phrase “than the bendable sheath is bent” does not make sense and renders the scope of the claim indefinite. For compact prosecution purposes it will be presumed that “is bent” is removed from the claim.
Regarding claims 9 and 16, the claim recites “embedded particle into the sheath, doping of the sheath, etching of the sheath, photolithography of the sheath, alternatives thereof and combinations therefrom” which renders the structure and scope of the claim unclear and indefinite in multiple ways. Asa first issue claim 9 regards an apparatus per se and claim 16 regards a provided structure (i.e. an apparatus) and yet these claims regard the process used to make the structure (e.g. ‘embedded into’, doping’, ‘etching’) instead of the structure. Secondly, there is no clear meaning to “alternatives thereof” as the scope is both nebulous and open ended and therefore it cannot be discerned which markers would or would not be covered by the claims.
Regarding claims 11-17 the claims each recite “The method of claim 8”; however, claim 8 is not a method claim which renders the claims prima facie indefinite. For examination purposes the examiner will presume that these claims depend from claim 10.
Claim 17 recites “wherein the shape of the bendable sheath determined” but it cannot be discerned whether the applicant is referring to the statement “an imaging core configured … for determining a shape” or “determining a shape of the bendable sheath” as separately iterated in parent claim 10 in lines 7-8 and 9-10 respectively. Clarification and amendment to differentiate the wording is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160171711 A1 by Gopinath et al. (hereafter Gopinath).

Regarding claim 1, Gopinath teaches: 1. A medical device (see Gopinath’s Abstract) comprising:
a bendable sheath having a hollow cavity extending the length of the bendable sheath; at least two markers configured about the bendable sheath a distance apart from one another (regarding both of these see Gopinath’s [0057] noting that the OCT catheter includes a sheath which includes multiple (i.e. therefore necessarily “separate”, though this can also be seen in Fig. 1B) backscattering markers 140); and
an imaging core configured for movement in the hollow cavity (the core can be moved, e.g. during a pullback as per Gopinath’s [0044]), such that the imaging core can determine a shape of the bendable sheath (as best understood this is inherent as iterated in the 112(b) rejection above. Despite having no bearing on any currently presented claim limitation the examiner notes that it may further compact prosecution to iterate that the OCT data is transferred to a computer which performs processing thereon, see e.g. Gopinath’s [0049]-[0050] or simply see [0096]-[0110] as all steps of the method can be computer implemented, and from there it is also pertinent to note that the actual process of determining the direction and orientation (i.e. bending) of the OCT probe is performed by the computer using edge detection to location the markers in the OCT pullback data, e.g. see Gopinath’s [0057] and note that “backscattering markers on the OCT catheter sheath create a series of concentric rings 140 in the center of the vessel lumen to assist in orienting the image and demarcating the direction of the lumen” where the direction of the lumen can also clearly be seen in the output in e.g. Figs. 11B, 12A, and 13A where these 3D renderings contain the calculated direction of the lumen’s path (i.e. the bends) not just the straight/L-mode data (e.g. with standard L-mode being shown in 13C for contrast)).

Regarding claim 2, Gopinath teaches: 2. The medical device of claim 1, wherein the imaging core for determining the shape of the bendable sheath employs optical coherence tomography (see any of the citations provided in the rejection of parent claim 1 and/or simply see Gopinath’s Abstract as this is fundamental to the invention.).

Regarding claim 3, Gopinath teaches: 3. The medical device of claim 1, wherein the imaging core for determining the shape of the bendable sheath provides a three-dimensional shape of the bendable sheath (as best understood this is inherent as iterated in the 112(b) rejection above. Despite having no bearing on any currently presented claim limitation the examiner notes that it may further compact prosecution to iterate that the OCT frames can be combined into 3D renderings e.g. as stated in Gopinath’s [0042] or depicted in Fig. 11B).

Regarding claim 4, Gopinath teaches: 4. The medical device of claim 1, wherein the imaging core can determine a three-dimensional shape of the bendable sheath by a pullback procedure (as best understood this is inherent as iterated in the 112(b) rejection above. Despite having no bearing on any currently presented claim limitation the examiner notes that it may further compact prosecution to iterate that Gopinath’s invention is configured to be pulled back during use as iterated at e.g. [0044]).

Regarding claim 7, Gopinath teaches: 7. The medical device of claim 1, wherein the shape of the bendable sheath determined is a three-dimensional shape  (as best understood this is inherent as iterated in the 112(b) rejection above. Despite having no bearing on any currently presented claim limitation the examiner notes that it may further compact prosecution to iterate that the OCT frames can be combined into 3D renderings e.g. as stated in Gopinath’s [0042] or depicted in Fig. 11B).

Regarding claim 8, Gopinath teaches: 8. The medical device of claim 1, wherein the bendable sheath is configured for manipulation into a tortuous cavity (see Gopinath’s Abstract and note that the invention is configured for use in the vasculature so as to be fully capable of, and necessarily able to be, used in a tortuous cavity).

Regarding claim 10, Gopinath teaches: 10. A method for providing a three-dimensional image of a medical device, comprising:
providing a medical device comprising: a bendable sheath having a hollow cavity extending the length of the bendable sheath; at least two markers configured about the bendable sheath; and an imaging core configured for movement in the hollow cavity, and for determining a shape of the bendable sheath (see the rejection of claim 1 which is incorporated herein in its entirety to show the provided structure), and
determining a shape of the bendable sheath using the imaging core (as best understood, Gopinath’s OCT data is transferred to a computer which performs processing thereon, see e.g. Gopinath’s [0049]-[0050] or simply see [0096]-[0110] as all steps of the method can be computer implemented, and from there it is also pertinent to note that the actual process of determining the direction and orientation (i.e. bending) of the OCT probe is performed by the computer using edge detection to location the markers in the OCT pullback data, e.g. see Gopinath’s [0057] and note that “backscattering markers on the OCT catheter sheath create a series of concentric rings 140 in the center of the vessel lumen to assist in orienting the image and demarcating the direction of the lumen” where the direction of the lumen can also clearly be seen in the output in e.g. Figs. 11B, 12A, and 13A where these 3D renderings contain the calculated direction of the lumen’s path (i.e. the bends) not just the straight/L-mode data (e.g. with standard L-mode being shown in 13C for contrast)) in a pullback procedure (see Gopinath’s [0044] noting that the OCT image data is collected during a pullback).

Regarding claim 11, Gopinath teaches: 11. The method of claim 8, wherein the imaging core for determining the shape of the bendable sheath employs optical coherence tomography (see any of the citations provided in the rejection of parent claim 1 and/or simply see Gopinath’s Abstract as this is fundamental to the invention.).

Regarding claim 12, Gopinath teaches: 12. The method of claim 8, wherein the imaging core for determining the shape of the bendable sheath provides a three-dimensional shape of the bendable sheath (as best understood this is inherent as iterated in the 112(b) rejection above. Despite having no bearing on any currently presented claim limitation the examiner notes that it may further compact prosecution to iterate that the OCT frames can be combined into 3D renderings e.g. as stated in Gopinath’s [0042] or depicted in Fig. 11B).

Regarding claim 15, Gopinath teaches: 15. The method of claim 8, wherein the bendable sheath is configured for manipulation into a tortuous cavity of a patient (see Gopinath’s Abstract and note that the invention is configured for use in the vasculature so as to be fully capable of, and necessarily able to be, used in a tortuous cavity).

Regarding claim 17, Gopinath teaches: 17. The method of claim 8, wherein the shape of the bendable sheath determined is a three-dimensional shape  (as best understood this is inherent as iterated in the 112(b) rejection above. Despite having no bearing on any currently presented claim limitation the examiner notes that it may further compact prosecution to iterate that the OCT frames can be combined into 3D renderings e.g. as stated in Gopinath’s [0042] or depicted in Fig. 11B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath as applied to claims 1 and 10 above, and further in view of US 20180317773 A1 by Namati et al. (hereafter Namati).

Regarding claims 5 and 13, Gopinath teaches the basic invention as give above in regards to claims 1/10; however, Gopinath is silent as to the material composition or relative flexibility/compressibility of the markers and thus fails to fully teach the claimed limitations.
However Namati, in the same or eminently related field of intraluminal OCT imaging (see Namati’s Abstract to establish the field of invention)  teaches: [5. The medical device of claim 1/13. The method of claim 8], wherein the at least two markers have a different compressibility than the bendable sheath is bent (see Namati’s [0018] for the material of the sheath, noting it is a polymer such as FEP/PTFE flexible enough to be used in the tortuous vasculature of a patient so as to have a sheath similar to the base art of Gopinath in form and function, then see also [0025] noting that the markers for OCT used by Namati can be made of an incompressible/inflexible material such as tungsten). Namati goes on to teach that this sort of material choice is advantageous (Namati’s teaches in multiple sections such as [0025], [0035], [0044], or [0052] that this material choice advantageously allows for a marker that can be detected in multiple modalities such as OCT and US and fluoroscopy).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to incorporate markers of the sort taught by Namati that are relatively less compressive/flexible in order to advantageously allow the markers to be detected in multiple modalities.

Claims 6, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath as applied to claims 1 and 10 above, and further in view of US 20170360398 A1 by Hamm et al. (hereafter Hamm).

Regarding claims 6/14, and 9/16 Gopinath teaches the basic invention as given above in regards to claims 1/10 in each instance; however Gopinath does not describe the details of the composition and configuration of the markers and therefore fails to explicitly teach their position with respect to the longitudinal axis and each other and to teach the marker composition/construction respectively.
However Hamm in the same or eminently related field of intravascular OCT imaging devices (see Hamm’s Abstract to establish the field of invention) teaches each of the following: [6. The medical device of claim 1/14. The method of claim 8], wherein the at least two markers are each perpendicular to a longitudinal direction of the bendable sheath and the at least two markers are parallel to one another (see Hamm’s Fig. 2 which provides markers 108 (among others) which have this claimed configuration). [9. The medical device of claim 1/16. The method of claim 8], wherein the at least two markers are provided from the group consisting of an embedded particle into the sheath, doping of the sheath, etching of the sheath, photolithography of the sheath, alternatives thereof and combinations therefrom (see Hamm’s [0084] or [0090] which covers the claimed options and “alternatives” thereof). Hamm goes on to teach that this sort of arrangement is advantageous (the spacing of the markers allows them to be used in determining NURD and NULD, see [0009] and [0012] respectively. Likewise the marker composition allows for the marker to be detected directly with the OCT core without the need for a second modality while still not interfering with the OCT imaging as per [0049]-[0050]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Gopinath with the specific configuration of markers and specific marker compositions taught by Hamm in order to advantageously allow the markers to be used in NURD/NULD reduction and in order to advantageously allow the markers to be detected without either requiring a second modality or negatively impacting the OCT image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793